Case 2:18-cv-14169-DMM Document 44 Entered on FLSD Docket 03/23/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                        CASE NO.: 18-14169-CIV-MIDDLEBROOKS/Reid

  RICHARD PLATT,

          Petitioner,
  v.

  SECRETARY OF THE DEPARTMENT OF
  CORRECTIONS,

        Respondent.
  _________________________________________/

                   ORDER ADOPTING REPORT OF MAGISTRATE JUDGE

          THIS CAUSE comes before the Court on Magistrate Judge Lisette M. Reid’s Report,

  issued on August 5, 2020. (DE 28). The Report recommends denying Petitioner Richard Platt’s

  pro se Amended Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. (Id.). Petitioner

  filed Objections to the Report, which were entered on the docket on January 12, 2021. (DE 41).

          I have conducted a de novo review of the Report, objections, and the record as a whole.

  Upon review, I agree with Magistrate Judge Reid’s conclusions, and find that the reasoning in the

  Report is accurate and thorough. Further, I find that Movant has failed to make “a substantial

  showing of the denial of a constitutional right” sufficient to support the issuance of a Certificate

  of Appealability. See 28 U.S.C. § 2253.

          Accordingly, it is ORDERED AND ADJUDGED that:

       (1) Petitioner’s Objections to the Magistrate’s Report (DE 41) are OVERRULED.

       (2) Magistrate Judge Reid’s Report (DE 28) is hereby ADOPTED.

       (3) Petitioner’s pro se Amended Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. §

          2254 (DE 5) is DENIED.
Case 2:18-cv-14169-DMM Document 44 Entered on FLSD Docket 03/23/2021 Page 2 of 2




     (4) A Certificate of Appealability is DENIED.

     (5) Final judgment will be entered by separate Order.

     SIGNED in Chambers in West Palm Beach, Florida, this 23rd day of March, 2020.




                                                             Donald M. Middlebrooks
                                                             United States District Judge


  Copies to: Magistrate Judge Lisette Reid;
             Counsel of Record;
             Richard E Platt
             618204
             Okeechobee Correctional Institution
             Inmate Mail/Parcels
             3420 NE 168th Street
             Okeechobee, FL 34972
             PRO SE




                                                   2
